Naris v Hamilton (2022 NY Slip Op 00049)





Naris v Hamilton


2022 NY Slip Op 00049


Decided on January 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 06, 2022

Before: Webber, J.P., Friedman, Oing, Moulton, Kennedy, JJ. 


Index No. 29505/17 Appeal No. 14977 Case No. 2021-00600 

[*1]Nandranie Naris, Plaintiff-Respondent,
vAndra Hamilton et al., Defendants, Lufthansa Cargo Aktiengesellschaft, Defendant-Appellant.


Nicoletti Hornig & Sweeney, New York (Guerric S.D.L. Russell of counsel), for appellant.
Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered January 21, 2021, which, insofar appealed from as limited by the briefs, granted plaintiff's motion to compel defendant Lufthansa Cargo Aktiengesellschaft to produce a Cargo Screening Training Syllabus (CSTS), unanimously modified, on the law and the facts, to grant the motion solely to the extent of directing Lufthansa, within 20 days from the date of this order, to seek authorization from the relevant federal agency specified by 49 CFR 1520.9(a) to produce the CSTS to plaintiff's counsel, and otherwise affirmed, without costs.
Because the CSTS is designated as "Sensitive Security Information" under federal law (see  49 CFR 1520.5[b]), federal law prohibits Lufthansa from disclosing it without authorization from the relevant federal agency (see  49 CFR 1520.9[a]), subject to certain exceptions not relevant here. Supreme Court, in granting the motion to compel, should not have directed Lufthansa to disclose the CSTS in violation of federal law.
We have considered the parties' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 6, 2022